        Case 1:21-cv-00745-RDB Document 22 Filed 07/14/21 Page 1 of 15



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

TRAVIS BRUCE,                                   *

     PLAINTIFF, pro se,                         *

       v.                                       *           Civil Action No. RDB-21-0745

STONEMOR PARTNERS L.P.,                         *

                                                *
     DEFENDANT.
 *     *   *    *               *       *       *       *       *       *       *       *      *

                               MEMORANDUM OPINION

       Plaintiff Travis Bruce (“Plaintiff” or “Bruce”), proceeding pro se, brings this action

against his former employer, Defendant Stonemor Partners L.P. (“Defendant” or

“Stonemor”), alleging that Defendant discriminated against him, subjected him to a hostile

workplace environment based on his sex and retaliated against him for engaging in protected

activity, in violation of Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §

2000e, et seq. Presently pending is Defendant’s Motion to Dismiss Plaintiff’s Complaint (ECF

No. 11). The parties’ submissions have been reviewed, and no hearing is necessary. See Local

Rule 105.6 (D. Md. 2021). For the reasons that follow, Defendant’s Motion to Dismiss

Plaintiff’s Complaint (ECF No. 11) is GRANTED.

                                            BACKGROUND

       In ruling on a motion to dismiss, this Court “accept[s] as true all well-pleaded facts in

a complaint and construe[s] them in the light most favorable to the plaintiff.” Wikimedia Found.

v. Nat’l Sec. Agency, 857 F.3d 193, 208 (4th Cir. 2017) (citing SD3, LLC v. Black & Decker (U.S.)

Inc., 801 F.3d 412, 422 (4th Cir. 2015)). Plaintiff Bruce alleges that, in October of 2019, he
             Case 1:21-cv-00745-RDB Document 22 Filed 07/14/21 Page 2 of 15



began his employment with Defendant as a sales associate at Cedar Hill Cemetery. 1 (Compl.

at 6, ECF No. 1; Dec. 21, 2020 EEOC Charge, ECF No. 16-1. 2) Bruce alleges that, on or

about November 1, 2019, the Sales Director, Shante Brown, who was also his supervisor,

subjected Bruce to sexual harassment “in the form of sexual advances,” followed by her

“repeatedly asking, ‘are you gay?’” when Bruce rejected her advances, which Bruce found

offensive as a closeted gay man. (Id.) Bruce asserts that he filed a sexual harassment complaint

against Ms. Brown with the General Manager, Joyce Dolan. (Id.) He alleges that the

harassment stopped until Ms. Dolan resigned. 3 (Id.) After Ms. Dolan’s resignation, Bruce

alleges that the “advancements and harassment continued,” and that Ms. Brown made jokes

about his sexuality in front of other staff. (Id.) On or about November 14, 2019, Ms. Brown

“made another advancement towards [him] in [his] office.” (Compl. at 6, ECF No. 1.) Bruce

alleges he subsequently contacted Human Resources about the incident. (Id.)

         On or about December 16, 2019, Bruce was suspended for “allegedly violating a policy

and procedure regarding customer payments.” (Dec. 21, 2020 EEOC Charge, ECF No. 16-

1.) Bruce alleges he was ultimately discharged on December 20, 2019 for the same reason but

that “[n]o reasonable explanation was provided for [Defendant’s] other actions.” (Id.) Bruce

further alleges that, on or about December 27, 2019, he was subject to retaliatory harassment

when Malcom Moore, the Assistant Manager, “prepared a letter accusing [Bruce] of fabricating


         1  The parties do not provide any information on the nature of Defendant Stonemor Partner L.P.’s
business and how it relates to Cedar Hill Cemetery, but both parties appear to agree that Stonemor was
Plaintiff’s employer.
          2
            Defendant has provided both of Bruce’s EEOC charges, the first filed on November 25, 2020 and
the second on December 21, 2020, both of which the Court may consider as integral to the Complaint. See
Goines v. Calley Cmty. Servs. Bd., 822 F.3d 159, 166-67 (4th Cir. 2016) (citing Sec'y of State for Defence v. Trimble Nav.
Ltd., 484 F.3d 700, 705 (4th Cir. 2007)).
          3
            There is no indication of when Ms. Dolan resigned or for how long a period the harassment stopped.


                                                            2
        Case 1:21-cv-00745-RDB Document 22 Filed 07/14/21 Page 3 of 15



[his] harassment claims and sent it around to staff to sign in an effort to keep Ms. Brown from

being discharged.” (Id.) Bruce alleges that Ms. Brown was ultimately terminated after a

Human Resources investigation. (Compl. at 6, ECF No. 1.)

       On November 25, 2020, more than eleven months after his discharge on December

20, 2019, Bruce filed a charge of discrimination with the Equal Employment Opportunity

Commission (“EEOC”), alleging sex-based discrimination and retaliation against Defendant,

citing Ms. Brown’s alleged harassment. (Nov. 25, 2020 EEOC Charge, ECF No. 16-2.) On

December 21, 2020, Bruce filed another EEOC Charge that makes the same allegations and

provides some additional relevant information. (Dec. 21, 2020 EEOC Charge, ECF No. 16-

1.) The same day, the EEOC closed Plaintiff’s file, finding that Plaintiff’s charge was not

timely filed with the EEOC, and issued him a Right to Sue letter. (Right to Sue Letter, ECF

No. 4.) On March 24, 2021, Plaintiff filed the present action against Defendant. (Compl.,

ECF No. 1.) On May 18, 2021, Defendant filed the presently pending Motion to Dismiss.

(ECF No. 11.)

                                    STANDARD OF REVIEW

       This Court is mindful of its obligation to liberally construe the pleadings of pro se

litigants. See Erickson v. Pardus, 551 U.S. 89, 94 (2007). Nonetheless, liberal construction does

not mean that this Court can ignore a clear failure in the pleading to allege facts which set

forth a cognizable claim, Weller v. Dep't of Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990), or

“conjure up questions never squarely presented.” Beaudett v. City of Hampton, 775 F.2d 1274,

1278 (4th Cir. 1985). In making this determination, this Court “must hold the pro se complaint

to less stringent standards than pleadings drafted by attorneys and must read the complaint



                                               3
         Case 1:21-cv-00745-RDB Document 22 Filed 07/14/21 Page 4 of 15



liberally.” White v. White, 886 F. 2d 721, 722-23 (4th Cir. 1989).

       Under Rule 8(a)(2) of the Federal Rules of Civil Procedure, a complaint must contain

a “short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes the

dismissal of a complaint if it fails to state a claim upon which relief can be granted. Fed. R.

Civ. P. 12(b)(6). The purpose of Rule 12(b)(6) is “to test the sufficiency of a complaint and

not to resolve contests surrounding the facts, the merits of a claim, or the applicability of

defenses.” Presley v. City of Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006). While a complaint

need not include “detailed factual allegations,” it must set forth “enough factual matter [taken

as true] to suggest” a cognizable cause of action, “even if . . . [the] actual proof of those facts

is improbable and . . . recovery is very remote and unlikely.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555–56 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A plaintiff cannot rely on

bald accusations or mere speculation. Twombly, 550 U.S. at 555.

       In reviewing a Rule 12(b)(6) motion, a court “‘must accept as true all of the factual

allegations contained in the complaint” and must “‘draw all reasonable inferences [from those

facts] in favor of the plaintiff.’” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435,

440 (4th Cir. 2011) (citations omitted); Hall v. DirectTV, LLC, 846 F.3d 757, 765 (4th Cir.

2017). A court, however, is not required to accept legal conclusions drawn from those

facts. Iqbal, 556 U.S. at 678. “A court decides whether [the pleading] standard is met by

separating the legal conclusions from the factual allegations, assuming the truth of only the

factual allegations, and then determining whether those allegations allow the court to




                                                  4
         Case 1:21-cv-00745-RDB Document 22 Filed 07/14/21 Page 5 of 15



reasonably infer” that the plaintiff is entitled to the legal remedy sought. A Society Without A

Name v. Virginia, 655 F.3d 342, 346 (4th Cir. 2011), cert. denied, 566 U.S. 937 (2012).

       While ruling on a motion to dismiss, a court’s evaluation is generally limited to

allegations contained in the complaint. Goines v. Calley Cmty. Servs. Bd., 822 F.3d 159, 166-67

(4th Cir. 2016). However, courts may also consider documents explicitly incorporated into

the complaint by reference. Id. at 166 (citing Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S.

308, 322 (2007)). In addition, a court may “consider a document submitted by the movant

that was not attached to or expressly incorporated in a complaint, so long as the document

was integral to the complaint and there is no dispute about the document’s authenticity.” Id.

(citing Sec'y of State for Defence v. Trimble Nav. Ltd., 484 F.3d 700, 705 (4th Cir. 2007)). A

document is “integral” when “its ‘very existence, and not the mere information it contains,

gives rise to the legal rights asserted.’” Chesapeake Bay Found., Inc. v. Severstal Sparrows Point,

LLC, 794 F.Supp.2d 602, 611 (D. Md. 2011) (citation omitted) (emphasis omitted).

Considering such documents does not convert a motion to dismiss to one for summary

judgment. Goldfarb v. Mayor & City Council of Baltimore, 791 F.3d 500, 508 (4th Cir. 2015).

                                           ANALYSIS

       Defendant argues that Plaintiff’s Complaint must be dismissed because he failed to file

his EEOC Charge within the required 300 days of the alleged discrimination, retaliation, or

hostile work environment and because he has failed to adequately plead these claims for relief

under Title VII. As Bruce has failed to establish extraordinary circumstances warranting

equitable tolling in this case and has failed to satisfy the administrative exhaustion

requirements, his Complaint is DISMISSED WITH PREJUDICE.



                                                 5
             Case 1:21-cv-00745-RDB Document 22 Filed 07/14/21 Page 6 of 15



    I.        Timeliness

         Defendant argues that Plaintiff has failed to exhaust his administrative remedies

because he failed to file his EEOC charge within 300 days of the last alleged discrete

discriminatory or retaliatory act, which was December 27, 2019. To assert a Title VII claim in

federal court, a plaintiff must first exhaust his administrative remedies. See Fort Bend Cty. v.

Davis, 139 S. Ct. 1843, 1851 (2019); McCray v. Md. Dep’t of Transp., 662 F. App’x 221, 224 (4th

Cir. 2016). To exhaust, a plaintiff must file a “charge” of discrimination with the EEOC or

an appropriate state or local agency within 180 days of when “the alleged unlawful employment

practice occurred.” 42 U.S.C. § 2000e-5(e)(1); Williams v. Giant Food Inc., 370 F.3d 423, 428

(4th Cir. 2004). However, Maryland is a deferral state, 4 therefore, a claim must instead be filed

no more than 300 days after the alleged unlawful employment practice. See Garnes v. Maryland,

No. RDB-17-1430, 2018 WL 276425, at *4 n.8 (D. Md. Jan. 3, 2018); see also Valderrama v.

Honeywell Tech. Sols., Inc., 473 F. Supp. 2d 658, 662 n.4 (D. Md. 2007), aff’d, 267 F. App’x 256

(4th Cir. 2008).

         The Supreme Court recently held that a plaintiff’s failure to exhaust administrative

remedies does not divest the court of jurisdiction. Fort Bend Cty. v. Davis, 139 S. Ct. 1843, 1846

(2019). Rather, exhaustion is a “claim-processing rule,” and it is “‘mandatory’ in the sense that

a court must enforce the rule if a party ‘properly raises it.’” Id. (quoting Eberhart v. United States,

546 U.S. 12, 19 (2005) (per curiam)). Although a defendant may waive arguments related to




         4A deferral state is one with “a State or local agency with authority to grant or seek relief from such
practice or to institute criminal proceedings with respect thereto upon receiving notice thereof.” 42 U.S.C. §
2000e-5(e)(1); 29 U.S.C. § 626(d)(2). Maryland is classified as a deferral state due to the Maryland Commission
on Human Relations, a state agency that is capable of providing relief from discrimination.


                                                       6
           Case 1:21-cv-00745-RDB Document 22 Filed 07/14/21 Page 7 of 15



administration exhaustion, if the defendant asserts objections in a timely fashion such

arguments may warrant dismissal under Rule 12(b)(6). See Kenion v. Skanska USA Bldg., Inc.,

No. RDB-18-334, 2019 WL 4393296, at *4 (D. Md. Sept. 13, 2019) (discussing the import of

Davis).

          Here, Plaintiff filed his first EEOC charge on November 25, 2020, more than 300 days

after the last alleged discrete discriminatory or retaliatory act. (Nov. 25, 2020 EEOC Charge,

ECF No. 16-2.) The EEOC then closed Plaintiff’s file for failure to file his charge within the

300-day period. Defendant argues that this Court should deem Plaintiff’s claims time-barred

because of his 34-day delay in filing his charge. For his part, Plaintiff asserts that the delay in

filing was due to the COVID-19 Pandemic. (Pl.’s Opp’n, ECF No. 19.)

          Although not raised by either party, the EEOC’s 300-day filing requirement may be

subject to equitable tolling. See English v. Pabst Brewing Co., 828 F.2d 1047, 1049 (4th Cir. 1987)

(citing Vance v. Whirlpool Corp., 716 F.2d 1010, 1011-12 (4th Cir. 1983) (“Because the [300]-day

period is akin to a statute of limitations, rather than a jurisdictional prerequisite to filing suit,

a plaintiff can obtain relief from it under the doctrines of equitable tolling and equitable

estoppel.”). The doctrine of equitable tolling applies in “those rare instances when—due to

circumstances external to the party’s own conduct—it would be unconscionable to enforce

the limitation period against the party and gross injustice would result.” Akakpo v. HSBC Bank

USA, N.A., No. PX-16-1082, 2017 WL 1048256, at *3 (D. Md. Mar. 20, 2017) (quoting Spencer

v. Sutton, 239 F.3d 626, 630 (4th Cir. 2001)).

          While the circumstances created by the COVID-19 Pandemic may constitute such

“rare instances” that warrant equitable tolling, as recently noted by Judge Hollander in Kumar



                                                 7
           Case 1:21-cv-00745-RDB Document 22 Filed 07/14/21 Page 8 of 15



v. First Abu Dhabi Bank USA N.V., that in no way vitiates Plaintiff’s failure in this case to file

his EEOC charge within 300 days. See Civil Action No. ELH-20-1497, 2020 WL 6703002, at

*6 (D. Md. Nov. 13, 2020) (applying equitable tolling where a plaintiff failed to file suit in this

Court within the requisite 90 days after receiving a notice of right to sue letter, asserting the

delay was due to the COVID-19 Pandemic). Here, Plaintiff asserts that a “backlog” at the

EEOC prevented him from filing his charge on time. However, the record reveals that the

EEOC received and processed his written November 25, 2020 charge that Plaintiff faxed the

same day, and the EEOC issued a decision on December 21, 2020. (See; Nov. 25, 2020 EEOC

Charge, ECF No. 16-2; Dec. 21, 2020 EEOC Charge, ECF No. 16-1; Right to Sue Letter,

ECF No. 4.)         Accordingly, Plaintiff has failed to establish extraordinary circumstances

warranting equitable tolling in this case. As a result, Plaintiff has failed to satisfy the

administrative exhaustion requirements and his Complaint must be dismissed with prejudice

for this failure.

    II.      Title VII Claims

          Alternatively, even if Plaintiff had exhausted his administrative remedies, his Complaint

must be dismissed for failure to state a claim. Bruce alleges that Defendant discriminated

against him, subjected him to a hostile workplace environment, and retaliated against him

based on his sex in violation of Title VII. of the Civil Rights Act of 1964. However, even a

liberal construction of Plaintiff’s Complaint does not salvage his claims. See Erickson v. Pardus,

551 U.S. 89, 94 (2007).

          A. Discriminatory Termination




                                                  8
        Case 1:21-cv-00745-RDB Document 22 Filed 07/14/21 Page 9 of 15



       As the United States Court of Appeals for the Fourth Circuit explained in Swaso v.

Onslow Cty. Bd. of Educ., 698 F. App’x 745 (4th Cir. 2017), a plaintiff may establish

discrimination under Title VII by showing direct or circumstantial evidence that the plaintiff’s

status in a protected class was a motivating factor in an adverse employment action, or by

relying on the burden shifting scheme established by the United States Supreme Court in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Swaso, 698 F. App’x. at 747 (citing Holland

v. Wash. Homes, Inc., 487 F.3d 208, 213–14 (4th Cir. 2007)).

       Where, as here, the record contains no direct evidence of discrimination, a plaintiff’s

claims must be analyzed under the burden-shifting scheme established in McDonnell Douglas.

See Hawkins v. Pepsico, Inc., 203 F.3d 274, 281 (4th Cir. 2000). Under this framework, the

plaintiff must first make out a prima facie case of discrimination by showing that: (1) he is a

member of a protected class; (2) his job performance was satisfactory; (3) he was subjected to

an adverse employment action; and (4) “the adverse employment action occurred ‘under

circumstances giving rise to an inference of unlawful discrimination’ [which can be] met if

‘similarly-situated employees outside the protected class received more favorable

treatment.’” Swaso, 698 F. App’x. at 747 quoting Adams v. Trs. of Univ. of N.C.-Wilmington, 640

F.3d 550, 558 (4th Cir. 2011); White v. BFI Waste Servs., LLC, 375 F.3d 288, 295 (4th Cir. 2004)).

Once a plaintiff establishes a prima facie case, the burden shifts to the defendant to produce

evidence that the adverse employment action was taken “for a legitimate, nondiscriminatory

reason.” Reeves v. Sanderson Plumbing Prods., 530 U.S. 133, 142 (2000). Then, the plaintiff is

“afforded the opportunity to prove by a preponderance of the evidence that the legitimate




                                                9
        Case 1:21-cv-00745-RDB Document 22 Filed 07/14/21 Page 10 of 15



reasons offered by the defendant were not its true reasons, but were a pretext for

discrimination.” Id. (quoting Tex. Dept. Cmty. Affairs v. Burdine, 450 U.S. 248, 253 (1981)).

       Bruce has failed to plead a prima facie case of discrimination. Defendant does not

dispute that Bruce, a “closeted gay man,” is a member of a protected class and that he was

subjected to an adverse employment action when he was terminated. However, Bruce has not

pled facts reflecting that he was performing satisfactorily at the time of his termination. In his

EEOC charge, Bruce confirms that he was suspended on December 16, 2019 and terminated

on December 20, 2019 for “allegedly violating a policy and procedure regarding customer

payments.” (Dec. 21, 2020 EEOC Charge, ECF No. 16-1.)

       While Bruce asserts that “[n]o reasonable explanation was provided for [Defendant’s]

other actions,” his own factual allegations reveal that his supervisors did not believe that Bruce

was performing his job satisfactorily. As explained by the Fourth Circuit in Evans v. Technologies

Applications & Service Co., “[i]t is the perception of the decision maker which is relevant,” not

the self-assessment of the plaintiff. 80 F.3d. 954, 960–61 (4th Cir. 1996) (quoting Smith v. Flax,

618 F.2d 1062, 1067 (4th Cir. 1980)).

       Bruce also fails to identify different treatment of similarly situated employees outside

of his protected class. To be similarly situated, an employee must have “engaged in the same

conduct without . . . mitigating circumstances that would distinguish [his] conduct or the

employer’s treatment of [him] for it.” Heyward v. Monroe, 166 F.3d 332 (4th Cir. 1998) (table

opinion) (quoting Mitchell v. Toledo Hosp., 964 F.2d 577, 583 (6th Cir. 1982)). Although the

Fourth Circuit has stated that “the comparison [between offenses] will never involve precisely

the same set of work-related offenses occurring over the same period of time and under the



                                               10
        Case 1:21-cv-00745-RDB Document 22 Filed 07/14/21 Page 11 of 15



same sets of circumstances,” Cook v. CSZ Transp. Corp., 988 F.2d 507, 511 (4th Cir. 1993), “the

similarity between comparators and the seriousness of their respective offenses must be clearly

established in order to be meaningful.” Lightner v. City of Wilmington, 545 F.3d 260, 265 (4th

Cir. 2008). In fact, Bruce alleges that Ms. Brown was also ultimately terminated after a Human

Resources investigation. (Compl. at 6, ECF No. 1.)

       In sum, Bruce cannot assert any plausible discriminatory termination claim as there are

no allegations that the decision to terminate his employment was based on his sex or sexual

orientation, beyond his own conclusory determinations. Such conclusory allegations of racial

discrimination are not enough to survive a motion to dismiss. See Eastern Shore Markets, Inc. v.

J.D. Assocs. Ltd. P’ship, 213 F.3d 175, 180 (4th Cir. 2000) (citations omitted) (when considering

a motion to dismiss, a court “need not accept as true unwarranted inferences, unreasonable

conclusions, or arguments.”). Accordingly, Bruce’s claim for discriminatory termination must

be dismissed.

       B. Hostile Work Environment

       To establish a prima facie case for a hostile work environment, a plaintiff must

demonstrate that: “(1) the harassment was unwelcome; (2) the harassment was based on his

[sex;] (3) the harassment was sufficiently severe or pervasive to alter the conditions of

employment and create an abusive atmosphere; and (4) there is some basis for imposing

liability on the employer.” Causey v. Balog, 162 F.3d 795, 801 (4th Cir. 1998). In weighing

whether conduct was sufficiently “severe or pervasive,” courts consider the following factors:

(1) the frequency of the discriminatory conduct; (2) its severity; (3) whether it is physically

threatening or humiliating, or a mere offensive utterance; and (4) whether it unreasonably



                                               11
        Case 1:21-cv-00745-RDB Document 22 Filed 07/14/21 Page 12 of 15



interferes with an employee’s work performance. Harris v. Forklift Sys., 510 U.S. 17, 23, 114

S.Ct. 367, 126 L.Ed.2d 295 (1993).

       The Fourth Circuit has set a “high bar in order to satisfy the severe or pervasive test.”

EEOC v. Sunbelt Rentals, Inc., 521 F.3d 306, 315 (4th Cir. 2008). The Fourth Circuit has

recognized that,

       [w]orkplaces are not always harmonious locales, and even incidents that would
       objectively give rise to bruised or wounded feelings will not on that account
       satisfy the severe or pervasive standard. Some rolling with the punches is a fact
       of workplace life. Thus, complaints premised on nothing more than “rude
       treatment by [coworkers],” “callous behavior by [one’s] superiors,” or “a routine
       difference of opinion and personality conflict with [one’s] supervisor,” are not
       actionable under Title VII.

Id. at 315-16 (quoting Baqir v. Principi, 434 F.3d 733, 747 (4th Cir. 2006); Bass v. E.I. DuPont de

Nemours & Co., 324 F.3d 761, 765 (4th Cir. 2003); Hawkins v. PepsiCo, Inc., 203 F.3d 274, 276

(4th Cir. 2000)).

       Bruce’s factual allegations are insufficient to “raise a right to relief above the speculative

level.” McLeary-Evans v. Maryland Dept. of Transp., State Highway Admin., 780 F.3d 582, 585 (4th

Cir. 2015) (quoting Twombly, 550 U.S. at 555). Bruce alleges that his supervisor made sexual

advances which he rejected, followed by her repeatedly asking him, “Are you gay?” (Compl.,

ECF No. 1; Dec. 21, 2020 EEOC Charge, ECF No. 16-1.) While this allegation establishes

that Bruce subjectively perceived his work environment as hostile, Bruce does not describe

harassment that the Fourth Circuit has found to be severe or pervasive enough to plausibly

allege an objectively hostile work environment. See, e.g., Spriggs v. Diamond Auto Glass, 242 F.3d

179, 184 (4th Cir. 2001) (hostile work environment where African-American plaintiff

continuously exposed to racist comments about African Americans by his supervisor,



                                                12
        Case 1:21-cv-00745-RDB Document 22 Filed 07/14/21 Page 13 of 15



including the use of the n-word); EEOC v. Central Wholesalers, Inc., 573 F.3d 167, 175 (4th Cir.

2009) (hostile work environment claim survived where African-American plaintiff’s co-

workers had “mop-head dolls in their offices … hanging from nooses” and used the n-word

in plaintiff’s presence daily); Amirmokri v. Balt. Gas & Elec. Co., 60 F.3d 1126, 1131 (4th Cir.

1995) (hostile work environment where Iranian plaintiff called “local terrorist” on daily basis).

Plaintiff’s allegation does not provide any details about the sexual advances or the frequency

with which they occurred. Accordingly, Bruce’s hostile work environment claim will be

dismissed.

       C. Retaliation

       The elements of a retaliation claim are: “(1) engagement in a protected activity; (2)

adverse employment action; and (3) a causal link between the protected activity and the

employment action.” Coleman v. Md. Court of Appeals, 626 F.3d 187, 190 (4th Cir. 2010) (citing

Mackey v. Shalala, 360 F.3d 463, 469 (4th Cir. 2004)). A protected activity may fall into two

categories, opposition and participation. 42 U.S.C. § 2000e-3(a). The participation clause

protects an employee from retaliation where he “has made a charge, testified, assisted, or

participated in any manner in any investigation, proceeding, or hearing” under Title VII. Id.

As for the opposition clause, the Fourth Circuit has held that “protected oppositional activities

may include ‘staging informal protests and voicing one’s own opinions in order to bring

attention to an employer’s discriminatory activities,’ as well as ‘complaints … about suspected

violations.’” EEOC v. Navy Fed. Credit Union, 424 F.3d 397, 406 (4th Cir. 2005) (quoting Bryant

v. Aiken Reg’l Med. Ctrs., 333 F.3d 536, 543-55 (4th Cir. 2003)).




                                               13
        Case 1:21-cv-00745-RDB Document 22 Filed 07/14/21 Page 14 of 15



       While Bruce sufficiently alleges both protected activity by his contacting Human

Resources and an adverse employment action by his termination, his Complaint does not

sufficiently allege a causal link between the two. This Court has held that an inference of a

causal connection exists where the adverse action occurs “shortly after learning of the

protected activity.” Cepada v. Bd. of Educ. of Baltimore County, 814 F. Supp. 2d 500, 515 (D. Md.

2011). Such presence of a “close” temporal relationship between the protected activity and

the alleged adverse action can be sufficient to establish a causal connection at the pleading

stage. See Clark County Sch. Dist. v. Breeden, 532 U.S. 268, 273, 121 S.Ct. 1508, 149 L.Ed.2d 509

(2001) (holding that alleged “temporal proximity” must be “very close” to satisfy this third

element). However, the Fourth Circuit has not set forth a specific timeframe for what

constitutes “very close.” Pascaul v. Lowe’s Home Centers, Inc., 193 Fed. App’x 229, 233 (4th Cir.

2006). Here, Bruce has not alleged that, but for his complaint to Human Resources, he would

have retained his job. Instead, Bruce alleges that he was suspended and terminated for

“allegedly violating a policy and procedure regarding customer payments.” (Dec. 21, 2020

EEOC Charge, ECF No. 16-1.) Despite the temporal proximity of the protected activity and

the adverse employment action, Bruce has alleged that the cause of his termination was not

because of his report to Human Resources but because he allegedly violated a company policy

and procedure. As a result, his retaliation claim will also be dismissed.




                                               14
            Case 1:21-cv-00745-RDB Document 22 Filed 07/14/21 Page 15 of 15



            In sum, Plaintiff’s Complaint shall be dismissed with prejudice for failure to timely file

his EEOC charge, and, alternatively, his Complaint is dismissed for failure to state a claim for

relief. 5

                                             CONCLUSION

            For the reasons stated above, Defendant’s Motion to Dismiss Plaintiff’s Complaint

(ECF No. 11) is GRANTED. Plaintiff’s Complaint is DISMISSED WITH PREJUDUCE

for Plaintiff’s failure to timely file his EEOC charge.

            A separate Order follows.

Dated: July 14, 2021

                                                            ________/s/_____________
                                                            Richard D. Bennett
                                                            United States District Judge




         While this Court would ordinarily grant Plaintiff leave to amend, Plaintiff’s failure to timely file his
            5

EEOC charge renders any amendment futile. See Harvey v. CNN, Civil Action No. RDB-20-3068, 2021 WL
615138 (D. Md. Feb. 17, 2021).



                                                       15
